DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McClymont (US 2016/0250691 – previously cited).
Considering claim 1, McClymont teaches polycrystalline CVD diamond coated work pieces (abstract) for cutting tools.  Figure 2 depicts a cutter with a holder (i.e. handle) and attached working surface of diamond (Paragraphs 82-83).  The working surface has a well-defined grain size (Paragraph 70) with an average grain size of no less than 20 nm (Paragraph 71) and a thickness of no less than 200 microns, etc. (Paragraph 78).
While not teaching a singular example of the instantly claimed ultra-fine nanocrystalline diamond cutting tool, this would have been obvious to one of ordinary skill in the art in view of the teachings of McClymont as this is considered a conventionally known tool component with diamond working surface having crystal size and thickness and one would have had a reasonable expectation of success.  Further, the diamond grain size and thickness disclosed by McClymont overlaps that which is claimed and the courts have held that where claimed ranges overlap those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 12, McClymont teaches where the thickness of the working surface is no less than 200 microns, etc. (Paragraph 78).  See MPEP 2144.05.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 5,660,936).
Considering claim 1, Williams teaches multi-surface diamond tools (abstract) comprising a tool substrate (i.e. a handle) with diamond particles attached there to (Column 3 lines 24-27) where the tool is used as a cutting tool, etc. (Column 4 lines 51-58).  The diamond material may be free-standing (Column 4 lines 28-39) and includes a layer having a fine grained structure of diamond particles of about 0.01-20 microns (i.e. about 10 nm – 20 microns) (Column 3 lines 28-43) and a thickness of the layer ranges from about 50-1000 microns (Column 2 lines 53-65).
While not teaching a singular example of the instantly claimed ultra-fine nanocrystalline diamond cutting tool, this would have been obvious to one of ordinary skill in the art in view of the teachings of Williams as this is considered a conventionally known tool with diamond coating having particle size and thickness and one would have had a reasonable expectation of success.  Further, the diamond grain size and thickness disclosed by Williams overlaps that which is claimed and the courts have held that where claimed ranges overlap those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 11, Williams teaches where the diamond particles have a size of about 0.01-20 microns (i.e. about 10 nm – 20 microns) (Column 3 lines 28-43) overlapping that which is claimed.  See MPEP 2144.05.
Considering claim 12, Williams teaches where the thickness of the layer ranges from about 50-1000 microns (Column 2 lines 53-65).

Response to Arguments
Applicant’s arguments, see remarks, filed 24 October 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn as McClymont is not sufficient specific regarding the disclosed ranges compared to the claimed ranges.  However, upon further consideration, a new ground(s) of rejection is made in view of McClymont under 35 USC 103.  Applicant’s arguments regarding the teachings of McClymont are outlined as follows:
Applicant argues that McClymont teaches a polycrystalline CVD synthetic diamond work piece and that is completely different than the ultra-fine nanocrystalline diamond recited (remarks p.5).  This is not persuasive as applicant has not provided objective evidence or technical reasoning demonstrating a distinction between the disclosure of McClymont and the instant claims.  Applicant appears to rely on a difference between “nanocrystalline” and “polycrystalline” and this is unpersuasive as this is a difference in degree rather than a difference in kind.  See MPEP 2144.05.  Further, “polycrystalline” diamond in the prior art is not limited to sizes outside of the claimed scope.  Kazahaya et al. (US 2006/0216515) teaches “polycrystalline” diamond with average grain sizes of about 1.5 microns or less (Paragraph 39).  Sumiya (US 2018/0001391) teaches polycrystalline diamond with particle sizes of about 10-1,000 nm (Paragraph 15).  Accordingly, “polycrystalline” diamond is known to encompass a variety of sizes.
Applicant argues that the instant claims are limited to diamond grain sizes no more than 20 nm (remarks p.6, 2nd paragraph).  This is not persuasive as applicant is reminded the instant claims recite the open-ended claim language “comprises” and is not limited to only the upper end of the recited range.  See MPEP 2111.03.
Applicant argues that the diamond grains of the instant invention are more evenly distributed within the film (remarks p.6, 2nd paragraph).  This is not persuasive as no degree of distribution is claimed and therefore this is not commensurate in scope with that which is claimed.  See MPEP 2145 (VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784